 MIE 1                            Order of the Court to Continue Supervision
 Revised 09/18
                                   UNITED STATES DISTRICT COURT
                                                 for the
                                       Eastern District of Michigan

 UNITED STATES OF AMERICA

                  v.

 BROWN, Justice Ben                                                   Crim. No.: 09-CR-20095-01

On March 14, 2019, the Court authorized the issuance of a supervised release warrant based upon a violation
petition citing violations of supervision. The issues of the violations were heard in Court on April 1, 2019, and
the Court made the following finding:


X    Guilty of violating conditions of supervision. BROWN to be continued on supervised release with all
     conditions previously imposed remaining in full effect.



                                                                 Respectfully submitted,


                                                                 s/LaMisha J. Rice
                                                                 U.S. Probation Officer

                                            ORDER OF THE COURT

                 Pursuant to the above, it is ordered that the pending violation matter be resolved and
                 supervision in this case be continued. All conditions imposed at the time of
                 sentencing, along with any subsequent modifications to those conditions, remain in
                 effect.

                       Dated this 15th Day of April, 2019.



                                                                 s/Matthew F. Leitman
                                                                 Matthew F. Leitman
                                                                 United States District Judge
